UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1897


MOSES SEBASTIAN OBAM OTIATO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 18, 2018                                   Decided: February 1, 2018


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Petitioner. Chad A. Readler, Principal Deputy Assistant Attorney General, Jessica A.
Dawgert, Senior Litigation Counsel, Jacob A. Bashyrov, Trial Attorney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Moses Sebastian Obam Otiato, a native and citizen of Kenya, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his motion to reopen and rescind his in absentia

removal order. We have reviewed the administrative record and the Board’s order and

find no abuse of discretion. See 8 C.F.R. § 1003.23(b) (2017). We therefore deny the

petition for review for the reasons stated by the Board. See In re Otiato (B.I.A. July 17,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2